Fourth Court of Appeals
                               San Antonio, Texas

                                      April 12, 2019

                                   No. 04-19-00134-CV

                         IN THE INTEREST OF D.R., ET AL,

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA00445
                        Honorable Genie Wright, Judge Presiding


                                     ORDER
       Geneva Garcia’s notification of late reporter’s record is hereby GRANTED. Time is
extended to April 19, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court